EXHIBIT 10.1

SHARE PURCHASE AGREEMENT




       This Agreement made as of the 30th day of June, 2008 ("Agreement"), by
and between Huong Tran, with an  address  at 2549 Eastbluff Drive, Suite 215
Newport Beach, CA 92660 ("Seller"), and American Fries of Utah, LLC. with an
address at P.O. Box 681107 Park City, UT 84068-1107 ("Purchaser").







W I T N E S S E T H:




       WHEREAS, Seller is the  record  owner and holder of 3,000  Common Shares,
par value $.0001 par value (the "Shares"), of DKR HOLDINGS,   INC.,  a  Delaware
 corporation  ("Corporation"),   which Corporation has 3,000  shares of common
stock, issued and outstanding as of the date of this Agreement, as more fully
described in the attached Exhibit A.




       WHEREAS, Purchaser desires  to purchase all 3,000 of the Shares from
Seller,  which constitutes 100% of the  Corporation's  issued  and  outstanding
shares as  of the date of this Agreement and Seller desires to sell such Shares
upon the terms and conditions hereinafter set forth;




       NOW,  THEREFORE,  in  consideration  of  the foregoing and of the mutual
covenants  and  agreements  contained  in  this  Agreement,  and  in  order  to
consummate  the purchase and sale of the Corporation's  Shares,  it  is  hereby
agreed, as follows:




       1.    PURCHASE  AND SALE OF SHARES.  Subject to the terms and conditions
of this Agreement, Purchaser  agrees  to purchase at the Closing and the Seller
agrees to sell to Purchaser at the Closing,  3,000 of Seller's Shares for a
total price of Forty Thousand and 00/100 dollars ($40,000.00) (the "Purchase
Price").




       2.    PAYMENT.  At  the  Closing,  as defined below, Purchaser will pay
the Purchase Price in full to Seller by wire transfer.




       3.    CLOSING.  The purchase and  sale of the Shares shall take place on
or before June 30, 2008; at 1055 W 7th Street,  Los Angeles,  CA  90017 (the
"Closing").  At the Closing, Purchaser shall deliver to Seller, in cash, by wire
transfer to  an account to be designated by Seller, the Purchase Price in the
amount of Forty Thousand and 00/100 dollars ($40,000.00).  Upon receipt of
funds, Seller shall deliver  the  following  to Purchaser:  (a)  the
certificates representing  the  Shares transferred hereunder, duly endorsed for
transfer to the Purchaser or accompanied  by  appropriate stock powers, (b) the
original  of the Certificate of Incorporation and  bylaws,  (c)  all  corporate
books and records  (including  all accounting records and SEC filings to date);
and  (d)  written resignations of  incumbent  directors  and  officers  of  the
Corporation (the "Closing Documents").

 

       4.    REPRESENTATIONS   AND  WARRANTIES  OF  SELLER.   Seller,  as  sole
director  and  officer  of  Corporation,  hereby  represents  and  warrants  to
Purchaser that:




a)

  Corporation is a  corporation  duly organized and validly existing and in good
standing under the laws  of  the State of Delaware and has the corporate power
and authority to carry  on the business it is now being conducted.  Corporation
and/or Seller  do not require any consent and/or authorization, declaration or
filing  with  any government  or  regulatory  authority  to  undertake  any
 actions herein;

b)

  Corporation  has  filed  with  the  United  States  Securities and Exchange
Commission (`SEC") a registration statement on Form 10-SB effective pursuant to
the Securities Exchange Act of 1934 and is a reporting company pursuant to
Section 12(g) thereunder.

c)

  Corporation  has  timely  filed  and  is  current  on  all reports required to
be filed by it pursuant to Sections 13 and 15  of  the Securities Exchange Act
of 1934.

d)

  Corporation   is   newly  formed  with  no  financial  information available
other than the financial information included in its SEC filings;

e)

  There  are  no  legal  actions,   suits,  arbitrations,  or  other
administrative, legal or governmental  proceedings  threatened  or pending
 against  the  Corporation  and/or Seller  or against the Seller  or  other
 employee,  officer, director or stockholder of  Corporation.  Additionally,
Seller is not aware of any facts which may/might  result  in  or  form  a basis
 of  such  action,  suit, arbitration or other proceeding on any basis
whatsoever;

f)

   The Corporation has no subsidiaries  or  any  direct  or  indirect ownership
  interest  in   any  other  corporation,  partnership, association, firm or
business in any manner;

g)

   The Corporation and/or Seller  does not have in effect nor has any present
intention to put into effect  any  employment  agreements, deferred
   compensation,   pension   retirement   agreements   or arrangements,
  options   arrangements,   bonus,   stock  purchase agreements, incentive or
profit-sharing plans;

h)

   No person or firm has, or will have, any right, interest  or valid claim
 against  the  Corporation  for any commission, fee or other compensation in
connection with the sale of the Shares herein as a finder or broker or in any
similar capacity as a result of any act or omission by the Corporation and/or
 Seller  or anyone acting on  behalf of the Corporation and/or Seller;

i)

   The  business  and operation of the Corporation has  and  will  be conducted
 in  accordance   with   all   applicable  laws,  rules, regulations,
 judgments.   Neither  the  execution,   delivery  or performance  of this
Agreement (A) violates the Corporation's  by-laws, Certificate  of
Incorporation, Shareholder Agreements or any existing resolutions;  and, (B)
will cause the Corporation to lose any  benefit  or  any right  or  privilege
 it  enjoys  under  the Securities Act ("Act") or other applicable state
securities laws;

j)

   Corporation has not conducted any business and/or entered into
any  agreements with third-parties;

k)

   This Agreement has been duly executed and delivered by constitutes a valid
and binding instrument, enforceable in accordance with its terms and does not
 conflict  with  or result in a breach of or in violation of the terms,
conditions or provisions of any agreement, mortgage,  lease  or  other
 instrument  or   indenture  to  which  Corporation and/or Seller a party or by
which they are bound;

l)

   Seller  is the legal and beneficial owner of the  Shares  and  has good and
 marketable  title  thereto, free and clear of any liens, claims, rights and
encumbrances;

m)

 Seller warrants that the Corporation  being  transferred  shall be transferred
with no liabilities and little or no assets, and shall defend and hold Purchaser
and the Corporation harmless against any action  by any third party against
either of them arising out  of, or as a consequence  of,  any  act  or  omission
 of Seller or the   Corporation prior to, or during the closing contemplated  by
 this contract of sale; and,

n)

   The information contained on Exhibit A is true and correct.




       5.    REPRESENTATIONS  AND  WARRANTIES  OF  PURCHASER.  Purchaser hereby

represents and warrants to Seller that:




a)

   Purchaser has the power and authority to  execute and deliver this Agreement,
 to  perform his obligations  hereunder  and  to consummate  the  transactions
 contemplated  hereby.  This Agreement has been duly executed and delivered by
purchaser and constitutes a valid and binding instrument, enforceable in
accordance with its terms;

b)

   The execution, delivery and performance  of  this  Agreement is in compliance
with and does not conflict with or  result  in a breach  of  or  in  violation
 of  the terms, conditions or provisions  of  any  agreement, mortgage,  lease
 or  other instrument or indenture to which Purchaser is a party or by which
Purchaser is bound;

c)

   At no time was Purchaser presented with or solicited by or through any
leaflet,  public  promotional meeting, television advertisement  or any other
form of general solicitation or advertising; and,

d)

   Purchaser is purchasing  the Shares solely for his own account for the
purpose of investment  and  not  with a view to, or for sale in connection with,
any distribution  of  any  portion thereof in violation of any applicable
securities law.

e)

   The  Purchaser  is  an "accredited investor" as defined under Rule 501 under
the Securities Act.

f)

   Purchaser hereby agrees  that  such shares are restricted pursuant to  Rule
 144 and therefore  subject  to  Rule  144  resale requirements.




       6.    NOTICES.  Notice shall  be given by certified mail, return receipt
requested, the date of notice being deemed  the  date  of  postmarking. Notice,
unless either party has notified the other of an alternative  address  as
provided hereunder, shall be sent to the address as set forth herein:




                    Seller:          Huong Tran

                                        CEO and Director

                                        DKR Holdings, Inc.

                                        2549 Eastbluff Drive, Suite 215

                                        Newport Beach, CA 92660 USA




                    Purchaser:   American Fries of Utah, LLC.

         c/o Gerald Bush, Manager

                                        P.O. Box 681107

         Park City, UT 84068-1107 USA

                                        

       7.    GOVERNING LAW.  This Agreement  shall  be interpreted and governed
in  accordance  with the laws of the State of California.    The parties herein
waive trial by jury.  In the event that litigation results or arise out of this
Agreement or the  performance  thereof,  the  parties agree that the prevailing
party is entitled to reimbursement for the non-prevailing  party  of reasonable
attorney's fee, costs, expenses, in addition to any other relief to  which  the
prevailing party may be entitled.




       8.    CONDITIONS  TO  CLOSING.   The  Closing  is  conditioned  upon the
fulfillment  by  the  Seller  of  the  satisfaction  of the representations and
warranties made herein being true and correct in all material  respects  as  of
the date of Closing.




       9.    SEVERABILITY.  In the event that any term, covenant, condition, or
other  provision  contained  herein  is  held  to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction,  the  invalidity  of  any
such  term,  covenant, condition, provision or Agreement shall in no way affect
any other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.




       10.   ENTIRE AGREEMENT.  This Agreement contains all of the terms agreed
upon by the parties  with  respect to the subject matter hereof. This Agreement
has been entered into after full investigation.




       11.   INVALIDITY.  If  any  paragraph of this Agreement shall be held or
declared to be void, invalid or illegal,  for  any  reason,  by  any  court  of
competent  jurisdiction,  such  provision shall be ineffective but shall not in
any way invalidate or effect any  other  clause,  Paragraph, section or part of
this Agreement.




       12.   GENDER AND NUMBER; SECTION HEADINGS.  Words importing a particular
gender mean and include the other gender and words  importing a singular number
mean and include the plural number and vice versa, unless  the  context clearly
indicated  to the contrary.  The section and other headings contained  in  this
Agreement are  for  reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




       13.   AMENDMENTS.  No amendments or additions to this Agreement shall be
binding unless in writing,  signed  by both parties, except as herein otherwise
provided.




       14.   ASSIGNMENT.  Neither party  may  assign this Agreement without the
express  written  consent of the other party.  Any  agreed  assignment  by  the
Seller shall be effectuated  by  all the necessary corporate authorizations and
governmental and/or regulatory filings.




       15.   CLOSING DOCUMENTS.  Seller  and  Purchaser  agree, at any time, to
execute,  and  acknowledge  where  appropriate,  and  to deliver  any  and  all
documents/instruments,  and take such further action, which  may  necessary  to
carry out the terms, conditions,  purpose  and  intentions  of  this Agreement.
This paragraph shall survive the Closing.




       16.   EXCLUSIVE  AGREEMENT;  AMENDMENT.  This  Agreement supersedes  all
prior  agreements  or  understandings  among the parties with  respect  to  its
subject matter with respect thereto and cannot be changed or terminated orally.




       17.   FACSIMILE SIGNATURES. Execution  of this Agreement and delivery of
signed copies thereof by facsimile signatures from  the parties hereto or their
agents is acceptable to the parties who waive any objections  or defenses based
upon lack of an original signature.




       18.   PUBLICITY.    Except  as otherwise required by law,  none  of  the
parties  hereto  shall  issue  any press  release  or  make  any  other  public
statement, in each case relating  to,  connected  with  or  arising out of this
Agreement or the matters contained herein, without obtaining the prior approval
of  the  other  to the contents and the manner of presentation and  publication
thereof.




       IN WITNESS  WHEREOF,  and  intending  to  be  legally bound, the parties
hereto have signed this Agreement by their duly authorized officers the day and
year first above written.

 




/s/ Gerald Bush______________

/s/ Huong Tran_____________

By: Gerald Bush, Manager

Huong Tran

American Fries of Utah, LLC.










DKR HOLDINGS, INC.

A DELAWARE CORPORATION




DKR Holdings,  Inc.,  a  Delaware  corporation  ("Company"),  is  a  fully
reporting  company  and  its  Common Stock is registered under  the  Securities
Exchange Act of 1934, as amended.







CORPORATE INFORMATION




Company Name

DKR Holdings, Inc.

State of Incorporation

State of Delaware on October 25, 2006

Common Stock

100,000,000 authorized; $0.0001 par; 3,000 issued

Preferred Stock

20,000,000 authorized; $0.0001 par; 0 issued

Fiscal Year-End

12/31

SEC Reporting Status

Fully reporting; current in all SEC filings

SEC FILE / CIK Numbers

000-52649/0001399841













                               



